Title: To Thomas Jefferson from De Vernon, 25 June 1808
From: Vernon, De
To: Jefferson, Thomas


                  
                     
                        monsieur le président 
                     
                     paris, le 25. juin, 1808.
                  
                  Je viens implorer les bontés et la protection dont son excellence m’a constament honoré, à la relation de feux Mrs. les abbés de chalut et arnout, pendant son Sêjour en france et depuis son retour en amérique, pour la suite et la rentrée des fonds placés, pour le compte de la Societé Thomas, par l’entremise de Ms. Mark, sur le congrès de la virginie.
                  son excellence reconnaitra par la correspondanse de Mr. bannister, fils, que je prends la liberté de lui rappeller, qu’à l’Epoque du 6. mai. 1787, il restoit encore dépositaire d’une somme disponible de le 500₶ de france. la révolution ayant dissous et moissonné la majeure partie de notre société, j’ai été seul chargé, monsieur le président, des avances à faire contre ses créanciers. c’est pour en reccuillir les débris que j’ose réclammer vos bons offices dans les circonstances difficiles où je me Trouve. comme ma position envers la Sociéte est causée pour deboursés faits, que la guerre et mon grand age semblent occlure la voie du retour en marchandise, son excellence pésera dans sa sagesse le mode derecouvrement lemoins périlleux.
                  je supplie monsieur le président d’agréer l’homage du dévoûment respectueux avec lequ’el j’ai l’honneur d’être de son excellence, le trés humble et trés obéissant serviteur
                  
                     De vernon 
                     
                     rue Chèvenot, No. 5, prés la rue St. denis.
                  
               